I. I concur with the Chief Justice, but think it well to say the witness Chapman testified, "I did not hear any signals given by the passenger train. I think I was in a position where I could have heard the bell on the passenger train if it had been ringing." Again: "The passenger train was not making any noise and was coming downgrade." Again: "There was no signal given by the passenger train." Whatever the witness may have said inconsistent with this statement, there is positive evidence *Page 281 
that no signals were given and the jury must determine that question.
II. It is true that the plaintiff was not traveling the highway, but he was using the highway as a highway. He was there because it was a highway. He was using the highway because it was a highway. His duty required him to be there because it was a highway crossing and he was entitled to all the protection that the law throws around one using a crossing as such. Independent of the statute, it was for the jury to say what notice of an approaching train, if any, was necessary, and whether they were given or not. Contributory negligence was, of course, a question for the jury.